Exhibit 10.44
[g369291369291z0001.jpg]

INVESTOR PRESENTATION June 19, 2012 CONFIDENTIAL

[g369291369291z0002.jpg]

Forward Looking Statements: This presentation also contains forward-looking
statements within the meaning of the Private Securities Litigation Reform Act of
1995 that involve known and unknown risks and uncertainties. These statements
are based on management's views and assumptions and relate to the Company's
future plans, objectives, expectations and intentions and are for illustrative
purposes only. These statements may be identified by the use of words such as
"believe," "expect," "intend," "plan," "anticipate," "likely," "will," "pro
forma," "forecast," "projections," "could," "estimate," "may," "potential,"
"should," "would," and similar expressions. Any statement herein other than a
statement of historical fact or opinion is a forward looking statement. Actual
results may differ materially from the Company's expectations. Factors that
could cause actual results to differ materially from those anticipated include
but are not limited to factors discussed in the Company's annual report on Form
10-K and subsequent quarterly reports on Form 10-Q filed with the SEC. Readers
are cautioned not to place undue reliance on these forward-looking statements,
which reflect management's views. The Company undertakes no obligation to update
any of the forward-looking statements made herein, whether as a result of new
information, future events, changes in expectations or otherwise. This
discussion addresses only continuing operations as of the date hereof.
Disclaimer

[g369291369291z0003.jpg]

Business Overview Contract Backlog Industry Update Financial Summary Summary
Table of Contents

[g369291369291z0004.jpg]

BUSINESS OVERVIEW

[g369291369291z0005.jpg]

Dr. Bahman Atefi Chairman and Chief Executive Officer Over 30 years experience
in management of research and development government services organizations
Leadership and vision resulting in founding of Alion as a 100% employee-owned
company Led 13 successful acquisitions by IITRI and Alion Internationally
recognized for development of real-time risk management tools for the nuclear
power industry B.S. in Electrical Engineering from Cornell and a Doctor of
Science degree in Nuclear Engineering from MIT Stacy Mendler Chief Operating
Officer and Executive Vice President Barry Broadus Chief Financial Officer
(Acting) Presenters Over 25 years in senior management positions in government
technology solutions companies Expertise in corporate operations, government
contracting and acquisitions Successful integration of 13 acquisitions by IITRI
and Alion Specializes in strategic development, contracts management, human
resources, IT, marketing and communications B.B.A in Marketing from James
Madison University and M.S. in Contracts and Acquisition Management from Florida
Institute of Technology Over 25 years experience in corporate financial
management Expertise in financial management, budgeting and planning, government
contracting, complex deal structures, financial modeling and pricing 12 years at
EDS - key assignment was Controller, Military Systems Business Unit 4 years at
SAIC - last assignment was Vice President and Business Unit Controller
responsible for a $600 million energy, environment and infrastructure business
unit B.S. in Accounting from University of Alabama; CPA, Commonwealth of
Virginia

[g369291369291z0006.jpg]

Company Overview Alion is a premier provider of technology solutions and
operational support to the Federal Government for national defense,
intelligence, homeland security and other mission critical government areas
Building upon 75 years of history, Alion has a revenue CAGR of 2.9% over the
past 5 years Services the "sweet spot" of large and growing areas of government
budgets Stable and predictable revenue and cash flow Significant $5.86 billion
backlog Low risk contract mix Long-term relationships with diverse customer base
(over 850 active contracts) 100% ESOP-owned, C-Corporation, no federal taxes for
the foreseeable future LTM 3/31/12 revenue of $771.0 million and Consolidated
EBITDA of $65.6 million

[g369291369291z0007.jpg]

Business Update Continue to see sizeable base-load opportunities Processing
substantial number of tasks through single source IAC contracts and extension of
WSTIAC will allow Alion to continue growing Won recompete of TEAMSUB, $542
million, 5 year contract in support of the U.S. Navy Strong push to expand
margins through higher T&M and FFP work and international business: Won two FFP
contracts for thermal-hydraulics and structural analysis to help Korean Hydro
and Nuclear Power meet nuclear safety requirements Pursuing FFP contract to
design an Offshore Patrol Vessel (OPV) for a shipyard in India Discussions with
SEASPAN in Canada continue about initial tasks Multiple Naval Architecture and
Marine Engineering bids in India and one major bid in Israel Focus on liquidity
and DSO

[g369291369291z0008.jpg]

Vision and Strategy Acquire new technologies that complement core competencies
Attract highly skilled employees and continue enhancement of training
initiatives Invest in internal R&D to complement customer-funded R&D Operate
world-renowned research facilities and laboratories Broaden Existing Core
Competencies Leverage Experience and Reputation to Expand Market Share Strong
Financial Performance and Increase Scale Expand existing capabilities to new
customers Increase market share and achieve higher growth than government
technology solutions market Exploit current ID / IQ contract vehicles to
maximize ceiling values Continue growth in business and operating efficiency
Positioned to win business through competitive cost structure Increase scale
through organic growth and strategic acquisitions Significant scale benefits,
including ability to bid on larger contract awards Margin expansion through
higher percentage of time and materials and fixed price contracts and
international naval architecture and marine engineering work

[g369291369291z0009.jpg]

Alion Core Business Areas Naval Architecture & Marine Engineering Defense
Operations Modeling & Simulation Technology Design, Engineering, Integration and
Assessment Ship and system design and engineering Mission needs and Analysis of
Alternatives Program and acquisition management Production management and life
cycle support Military Transformation and Operational Support Enterprise
Management and Decision Support Net-centric Operations and C4ISR Acquisition
Strategy and Policy, Budget Analysis and Program Execution Training,
Experimentation, Wargaming and Analysis Live/Virtual/Constructive Multi-
dimensional Simulation Development Human Performance Improvement Serious Games
Development IT Architecture and Integration Wireless Spectrum Management Rapid
Prototyping Nuclear Power Plant Design, Engineering and Safety Analysis Urban
nuclear detection systems Services Key Customers Revenues U.S. Navy U.S. Coast
Guard International navies Commercial marine clients Oil exploration companies
Office of Naval Research Office of Secretary of Defense U.S. Air Force U.S. Air
Forces Central Command U.S. Marine Corps PEO STRI Army Research Lab Department
of Homeland Security Naval Warfare Development Command Naval Air Warfare Center
(NAWC) U.S. Air Forces Europe U.S. Special Operations Command Air Force Research
Lab Department of Labor Defense Threat Reduction Agency Domestic & International
Nuclear Utilities DISA U.S. Army 2011 Revenue: $335.3 million 2011 Revenue:
$192.5 million 2011 Revenue: $141.2 million 2011 Revenue: $118.3 million

[g369291369291z0010.jpg]

Large Long-Term Customers & Programs LPD-17 PROGRAM MANAGEMENT SUPPORT Support
construction of the LPD-17 class amphibious warship including engineering
studies, and test and evaluation during acceptance trials at sea SEAPORT-E SHIP
DESIGN SERVICES (SEA 05D) Engineering and detailed design, analysis of
alternatives and support from concept studies throughout various phases of ship
design DDG-51 ACQUISITION SUPPORT Support the construction of the DDG-51
combatant, its redesign for ballistic missile defense, and integration into the
fleet including design and engineering studies, and test and evaluation during
acceptance trials at sea SHIPS F PROGRAM MANAGEMENT Support NAVSEA's program
office that provides for maintenance of the Navy fleet in-service including
scheduled maintenance availability planning, emergency maintenance planning,
engineering studies, training and test and evaluation

[g369291369291z0011.jpg]

Large Long-Term Customers & Programs INTEGRATED WARFARE SHIPS (IWS) 3.0 Test and
evaluation, acquisition, and life- cycle management support for all Navy surface
ship missiles, missile launchers and gun systems for both new construction
(DDG-51, LPD-17, LCS, CVN) and the fleet in-service PROGRAM MANAGEMENT SUPPORT
(PMS) 377 Support construction of all classes of amphibious ships including
engineering studies, and test and evaluation during acceptance trials at sea
PROFESSIONAL SUPPORT SERVICES (PSS) Project management, financial management,
foreign military sales services, acquisition management and configuration
management for combat systems

[g369291369291z0012.jpg]

SECRETARY OF THE AIR FORCE TECHNICAL AND ANALYTICAL SUPPORT (SAFTAS) Technical
and programmatic support to Assistant Secretary of the Air Force for Acquisition
Under Secretary for Space Acquisition Joint Strike Fighter Program Office Large
Long-Term Customers & Programs OFFICE OF THE SECRETARY OF DEFENSE Defense
Technical Information Center (DTIC) Research, development, engineering and
technical assistance to Modeling and Simulation Information Analysis Center
(IAC) Weapons Systems Technology IAC Advanced Materials and Manufacturing
Technologies IAC Systems, Networks, Information Technology and Modeling and
Simulation Multiple Award Contract (SNIM)

[g369291369291z0013.jpg]

New Growth Opportunities Program Test and Evaluation Department of Homeland
Security (DHS) International Cyber Security Special Forces Command (SOCOM)
Intelligence, Surveillance and Reconnaissance

[g369291369291z0014.jpg]

CONTRACT BACKLOG

[g369291369291z0015.jpg]

Funded, Unfunded and Ceiling Backlog Backlog represents an estimate, as of a
specific date, of the remaining future revenue anticipated from existing
contracts Funded backlog is the value of contracts awarded whose funding has
been authorized by the customer, less revenue previously recognized under the
same contracts Unfunded backlog is the estimated value of additional funding not
yet authorized by customers on existing contracts Ceiling backlog is the value
reasonably available on the IDIQ contracts for future tasking Total backlog is
over 7.5x revenue and provides significant visibility into future revenue
streams FY 2012 Q2 backlog strong at $369 million funded, $1.95 billion unfunded
and $3.53 billion ceiling value to total $5.86 billion FY 2011 overall win rate
of 59%; win rate on recompetes is 84% ($ in millions) (1) Identified for
remainder of FY2013- FY2015. (2) As of Q2 FY2012. Tracking & Pursuing(1): $14.3
billion Submitted(2): $2.5 billion In process(2): $485 mm Large Contract Backlog
and Strong Revenue Visibility Pipeline of Opportunities

[g369291369291z0016.jpg]

Recent Wins > $75 Million

[g369291369291z0017.jpg]

INDUSTRY UPDATE

[g369291369291z0018.jpg]

Cost reduction initiatives to achieve $480 billion over 10 years Reduce the size
of the Army from 570,000 troops to 520,000 troops or less Reduce Marine Corps
from 209,000 troops to 186,000 troops Reduction in personnel costs, pay,
healthcare and other benefits Reduction in nuclear arsenals from 5,000 to 1,500
Areas emphasized for further investments include Special Operations Forces, UAVs
and cyber security ($ in billions) Source: DoD, Credit Suisse estimates We are
here Korea Vietnam Reagan buildup Iraq/ Afghanistan U.S. budget backdrop will
remain the key driver until the inevitable adverse geopolitical event forces a
re-assessment. November elections may trigger a temporary move, up or down ($ in
billions, unless otherwise stated) Source: DoD, Company data, Credit Suisse
estimates Korea Vietnam Reagan buildup GW Bush WWII Defense Budget Outlook U.S.
defense spending history and spending as % of US GDP Long-term U.S. defense
budget (base + OCO) - constant FY2011 $ Projections for future years ($ in
billions)

[g369291369291z0019.jpg]

Defense Outlook Creates Opportunities for Alion Government Priorities
President's January 2012 military priorities emphasize presence in Western
Pacific and Southwest Asia Four Aegis platforms home ported to allow remaining
ballistic missile cruisers and destroyers to deploy to Western Pacific Worn out,
damaged and destroyed equipment from Iraq and Afghanistan to be replaced
Increased use of modeling and simulation throughout a system's life cycle NSA,
DoD and DHS increasing focus on cyber threats Special Forces Command (SOCOM) is
getting additional troops and funding Opportunities Army and Marine Corps
funding major reset of equipment Sea based missile defense will continue to
expand Strong support to SOCOM in production of mobile technology and repair
complex (MTRCs) and rapid equipment manufacturing Modeling and simulation and
serious games are basis for future training Cyber security will remain as a
threat Navy shipbuilding to continue as planned (300 ship platform)

[g369291369291z0020.jpg]

Sequestration: January 2, 2013 Budget Control Act of Aug 2011 (BCA) Congress
must approve deficit reduction or face sequestration starting January 2nd, 2013
Sequestration: $1.2 trillion ($109 billion / 9 years) from the budget for 2013-
2021 Cuts shared between: DoD & Non-defense discretionary budget authority
Approximately $55 billion from each of above from 2013 to 2021 This is 10 %
annual DoD cut and 7.8% non-defense (on top of caps in the BCA) Exempt: SS,
Federal retirement, Medicaid, Medicare limited to 2% Automatic, equally
distributed cuts across accounts, not by line items Significant ambiguity: OMB
implements, Agencies and Congress advised Overseas Contingency Operations
(OCO)($88 billion) may be included The most likely scenario is 6-12 month
extension of the law to allow more negotiations post election and lame duck
session

[g369291369291z0021.jpg]

FINANCIAL SUMMARY

[g369291369291z0022.jpg]

Financial update Q2 Revenue provided positive growth; strong contract backlog
Margins improving due to implementation of efficiencies & cost reductions
Liquidity solid, steady / predictable cash inflows, managing cash outflows ($ in
millions) (1) Current revolver size of $35 million. $3.7 million letters of
credit outstanding.

[g369291369291z0023.jpg]

SUMMARY

[g369291369291z0024.jpg]

Summary Market Position Contract Backlog Margin Stability Customer Relationships
Personnel / Management Alion is in the "sweet spot" to take advantage of mission
critical areas of DoD and intelligence community Strong contract backlog of
$5.86 billion is 7.5x revenue, providing visibility into future revenue streams
Low risk contract mix where approximately 90% of contracts have cost-
reimbursement or time and material pricing structures Alion has long-term
trusted relationships with a diverse set of over 370 clients in
difficult-to-penetrate agencies Highly educated, "cleared" and motivated
personnel with deep technical expertise in engineering and science. Experienced
management team with in-depth knowledge of government technology